Citation Nr: 1712989	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2016, the Board issued a decision that granted an initial rating of 10 percent for the Veteran's migraine headaches, but denied a rating in excess thereof.

The Veteran appealed the Board's denial of a rating in excess of 10 percent to the United States Court of Appeals for Veterans Claims (Court).  In August 2016,      the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning issues addressed in September 5, 2016 and November 10, 2016 rating decisions.  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in   this case, unlike in Manlincon, the RO has acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's actions on the appeals.  As such, no action will be taken by the Board at this time, and the issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

There are outstanding VA treatment records.  An April 8, 2016 VA treatment record indicates that the Veteran was advised to return for a follow-up appointment on June 17, 2016, and an April 5, 2016 treatment record noted that the Veteran was overdue for a follow-up with his neurologist to address his headaches.  VA treatment records subsequent to April 8, 2016 have not been obtained.   

There may be outstanding records from the Social Security Administration (SSA)  as well, given that a June 17, 2016"SHARE Print Screen" indicates that the Veteran had filed a claim for SSA disability but had been denied.  As any outstanding SSA records may be relevant to the pending appeal, reasonable efforts should be made to obtain any available records from SSA.

Finally, the Veteran's VA examination to assess his service-connected migraine headaches was in June 2012, nearly five years ago.  As the Veteran's September 2016 affidavit indicates that his headaches may have changed since his last examination, a contemporaneous VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since April 8, 2016.

2.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate the records with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

3.  Schedule the Veteran for a VA headache examination to assess the current severity of his service-connected migraine headaches.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's headaches should be reported and the examiner should, to the extent possible, differentiate between symptoms of  the Veteran's service-connected migraines and his non-service-connected Bell's palsy.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




